Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group II (Claims 6-13 and 17-20) in the reply filed on 12/3/2021 is acknowledged.
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding Claim 7, the recitation of, “one or more of the retaining portion or the locking portion is extended into one another” in Lines 2-3 lacks clarity as it is not understood what is implied by “one or more” in the context of the claim. 
	Claim 8 is rejected by virtue of its dependency.
**Any and all claims rejected above under 112(b), if rejected with art below under sections 102 and/or 103, is/are rejected as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9, 12, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breay et al. (US 6,883,836 B2) hereinafter referred to as Breay.

    PNG
    media_image1.png
    344
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    445
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    894
    477
    media_image3.png
    Greyscale

Regarding Claim 6, Breay discloses a seal assembly (10, figure 1 also reproduced above) for a wall assembly (12, figure 1 or figure 5, also reproduced/annotated above) and a member (20, figure 1) extended through the wall assembly (see figure 1), wherein the wall assembly defines an opening (22, figure 3 also reproduced above) through which the member is extended (best seen in figure 1), and wherein the wall assembly defines a first side (13, figure 5) and a second side (15, figure 5) opposite of the first side along a direction of extension of the member (see extension direction of transfer tube 20, figure 1) through the wall assembly, the seal assembly comprising:
a retaining portion (28, figure 5) extended at least partially co-directional to the member (see figure 1), the retaining portion configured to couple around the member (see figure 1) and extend through the opening (see figure 1); and
a locking portion (14 & 32, figure 5) configured to sealingly attach to the wall assembly (see figure 5) and the retaining portion at an interface (interface formed at the region of the thread 40, figure 5) between the locking portion and the retaining portion (see figure 5).
Regarding Claim 7, Breay discloses that the interface defines a sloped interface (see thread 40 which is sloped, figure 5) at which one or more of the retaining portion or the locking portion is extended into one another (see engagement at the thread 40 and the corresponding groove of jam nut 14, figure 5).
Regarding Claim 8, Breay discloses that the sloped interface defines a variably extended portion (region of the thread 40 has a positive and negative slope i.e. defines a variably extended portion, see figure 5) that is extended relative to at least an arc of a circumference (see circumferential extension of thread 40, figure 3) of the opening through the wall assembly (see figure 3).
Regarding Claim 9, Breay discloses that the locking portion is sealingly attached to the wall assembly and the retaining portion via a friction fit (see friction fit connection, annotated figure 5).
Regarding Claim 12, Breay discloses that the retaining portion comprises:
a first retaining wall (see annotated figure 5) extended at least partially perpendicular to the direction of extension of the member (best seen in figure 1), wherein the first retaining wall is configured to be positioned adjacent to the first side of the wall assembly (see figure 5); and
a second retaining wall (see annotated figure 5) extended at least partially perpendicular to the direction of extension of the member (best seen in figure 1), wherein the second retaining wall is configured to be positioned adjacent to the second side of the wall assembly (see figure 5).
Regarding Claim 17, Breay discloses of a seal (see annotated figure 1) configured to be positioned between the member and the retaining portion (see figure 1), the seal and the retaining portion each configured to surround the member (see figure 1).


Regarding Claim 20, Breay discloses an apparatus, the apparatus comprising:

a retaining device comprising:
a retaining portion (28, figure 5) extended at least partially co-directional to the member (see figure 1); and
a resilient member (26, figure 5) coupled to the retaining portion and the wall assembly (see figure 5);
a seal (see annotated figure 1) surrounding the member (see figure 1), the seal coupled to the retaining portion and the member (see figure 1); and
a locking portion (14 & 32, figure 5) sealingly attached to the wall assembly (see figure 5) and the retaining portion at an interface (interface formed at the region of the thread 40, figure 5) extended at least partially circumferentially around the member (see figure 3), the interface positioned between the locking portion and the retaining portion (see figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Breay. 
Regarding Claim 18, Breay discloses all of the limitations of Claim 6 as discussed above, but is silent on the retaining portion comprising two or more separable retaining portions together configured to surround the member, the two or more retaining portions configured to attach to the locking portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the retaining portion of Breay separable, and 
Regarding Claim 19, Breay discloses all of the limitations of Claim 6 as discussed above, but is silent on the locking portion comprising two or more separable locking portions together configured to surround the retaining portion, the two or more separable locking portions together configured to attach to the wall assembly and the retaining portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the jam nut 14(part of the locking portion) of Breay separable, and thereby have the locking portion comprising two or more separable locking portions together configured to surround the retaining portion, the two or more separable locking portions together configured to attach to the wall assembly and the retaining portion. Doing so provides the benefit of ease of replacement of individual separable locking portions of the seal assembly. 
 Allowable Subject Matter
Claims 10-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


    PNG
    media_image4.png
    492
    456
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sabbir Hasan/Examiner, Art Unit 3745